                      Case 2:18-cr-00129-JCM-DJA Document 160 Filed 12/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-129 JCM (DJA)
                 8                                          Plaintiff(s),              AMENDED ORDER
                 9           v.
               10     BENJAMIN COTTMAN and
                      MELVIN BROWN,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is Lisa A. Rasmussen’s motion to withdraw as attorney for
               14
                      defendant Benjamin Cottman. (ECF No. 158).
               15
                              Cottman appeared for sentencing via videoconference on November 20, 2020 but did
               16
                      not affirmatively consent to waiving his right to appear in person. (ECF No. 156). Without
               17
                      Cottman’s consent, the sentencing could not go forward and was continued until January 29,
               18
                      2021. (Id.). On December 1, Cottman asked Rasmussen to withdraw as his counsel, stating
               19
                      that the two “do not see eye to eye” and have “irreconcilable differences.” (ECF No. 158 at
               20
                      1). Rasmussen does not believe that a conflict exists and moves for withdrawal at the “sole
               21
                      request” of her client. (Id. at 2). Rasmussen is Cottman’s third appointed attorney in this
               22
                      case. (ECF Nos. 58, 123). Her motion does not indicate if Cottman would like to proceed
               23
                      pro se. See Faretta v. Cal., 422 U.S. 806, 834 (1975).
               24
                             Local Rule IA 11-6(e) provides that “[e]xcept for good cause shown, no withdrawal
               25
                      or substitution will be approved if it will result in delay of discovery, the trial, or any hearing
               26
                      in the case.”    The sentencing hearing on January 29, 2021 will not be delayed by
               27
                      Rasmussen’s withdrawal. Rasmussen has extensively briefed the sentencing. She filed
               28

James C. Mahan
U.S. District Judge
                      Case 2:18-cr-00129-JCM-DJA Document 160 Filed 12/02/20 Page 2 of 2



                1     objections to the presentencing report, two sentencing memorandums, and multiple
                2     supplements to the memorandums.      (ECF Nos. 142, 143, 144, 145, 148).      A prompt
                3     appointment of new CJA counsel will provide adequate time to prepare for sentencing. See
                4     18 U.S.C. §§ 3006A, et seq.   And with good cause appearing, Rasmussen’s motion to
                5     withdraw is granted.
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Rasmussen’s motion
                8     to withdraw (ECF No. 158) be, and the same hereby is, GRANTED.
                9            IT IS FURTHER ORDERED that the CJA Administrator shall arrange for the
              10      appointment of a CJA Panel attorney to represent Cottman at sentencing. Rasmussen will
              11      turn over her file/discovery to CJA counsel upon notification that counsel has been
              12      appointed.
              13             DATED December 2, 2020.
              14                                              __________________________________________
                                                              UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
